United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2072
                                   ___________

Michael Carmie Antonelli,               *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Linda Sanders, Warden, FCI,             *
Forrest City, Arkansas,                 * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: February 7, 2007
                                Filed: March 2, 2007
                                 ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Federal inmate Michael Carmie Antonelli appeals the district court’s1 dismissal
of his 28 U.S.C. § 2241 petition, in which he had challenged the method by which the
Bureau of Prisons (BOP) calculated his good-conduct time under 18 U.S.C.
§ 3624(b)(1). We reject Antonelli’s arguments. See Bernitt v. Martinez, 432 F.3d
868, 869 (8th Cir. 2005) (per curiam) (§ 3624(b) is ambiguous and BOP’s calculation


      1
        The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
of good-conduct time, based on time actually served, is reasonable interpretation of
§ 3624(b); court will not resort to rule of lenity when ambiguity of statute can be
otherwise resolved).

       We agree with the district court that Antonelli’s motion for a stay of transfer is
moot, and we decline his suggestion to construe that motion as an amendment to his
petition.

      Accordingly, the district court’s judgment is affirmed.
                      ______________________________




                                          -2-